- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2011 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X 1- MESSAGE FROM MANAGEMENT Looking to the future means thinking about the present. That was how it was when CSN was founded 70 years ago – an ambitious project mobilizing a country that, more than ever, wanted to stand on its own two feet. Now, in 2011, a new decade of growth is ahead of us, bringing new ideas for the future. After seventy years of operations, CSN has confirmed its outstanding position in the world’s steel industry, in addition to playing an active and assertive role in the mining, cement, infrastructure and energy markets. With an integrated production system, the Company operates throughout the entire steel production chain, putting it among the world’s most competitive and profitable companies. In 2010, strong emerging-country growth contributed to the recovery of the global economy and Brazil was one of the leaders in this process, recording GDP growth of 7.5%, sustained by strong domestic consumption, in turn fueled by more jobs, higher income and the expansion of credit. CSN’s strategy, focused on operational excellence and integration, led to robust financial and operating results. The Company posted record revenue of R$14.5 billion and gross profit of R$6.8 billion, 71% higher than in 2009, which are some of our 2010 results highlights. In the mining segment, CSN’s and Namisa’s production and third-party iron ore purchases totaled 32.8 million tonnes. We are positioned for growth, further increasing the importance of mining activities for CSN. Casa de Pedra and Namisa’s annual production capacities are scheduled to reach 70 million tonnes and 39 million tonnes, respectively, in the coming years. The concentration and pelletizing projects will contribute to this total capacity. Rolled flat steel production increased by 15% and we are fully prepared to meet the strong demand from the construction industry, thanks to a more extensive range of diversified and innovative products. CSN Cimentos, whose production tripled in 2010, has a complete portfolio for the local construction market. The administrative highlight was the consolidation of the project management area, which now has its own executive department. By subjecting projects to critical analysis, we can exercise greater control over the schedules and delivery periods of our works and projects. CSN invested a hefty R$3.6 billion in 2010, making it one of the biggest investors in Brazil and underlining its commitment to the country's development. The Transnordestina project received the lion’s share of these investments and currently employs more than 12,000 people. In addition to our organic growth projects, supported by a comfortable cash position, the Company continues to pay attention to acquisition opportunities and strategic partnerships in all segments where it operates. CSN’s seventieth anniversary is not just a celebration of time past – it also symbolizes how we use the present to build future of a nation. Enjoy your reading. Benjamin Steinbruch Chairman of the Board of Directors 1 2- THE COMPANY Companhia Siderúrgica Nacional is a highly integrated company whose operations cover the entire steel production chain, from the mining of iron ore to the production and sale of coils, tinplate and steel packaging. It also has interests in railways, port terminals, cement production and power generation. Founded in 1941, it began operations in 1946, pioneering the production of flat steel in Brazil and paving the way for the establishment of the national automotive sector. Privatized in 1993, it was entirely restructured, becoming one of the world’s most competitive and profitable steelmakers. Thanks to its integrated production system and exemplary management, CSN’s production costs are among the lowest in the global steel sector. The Company strives to maximize shareholder returns through integrated operations in five key areas: mining, steel, logistics, cement and power generation. 2.1 – Mining 2.1.1 – Iron Ore The commitment of the world’s leading economies to overcoming the crisis in the last two years was crucial to the economic recovery, even if the latter has been only partial. As for iron ore, the recovery refragmented sales which had been concentrated in China, the world’s most important ore market, since 2009. Nevertheless, China remains a major player in the seaborne iron ore market. It is investing heavily in urbanization projects and domestic ore production is insufficient to meet demand, both in terms of volume and quality. In 2010, the country imported 619 million tonnes, accounting for 60% of total seaborne volume. Brazil’s iron ore exports totaled 307 million tonnes in 2010, 15% more than in 2009 and their highest level for five years, according to the LBH Group. As Brazil’s second largest exporter and currently implementing major logistics and port expansion projects, CSN’sales in 2010 were higher than in 2009. CSN’s total finished iron ore product sales from the Casa de Pedra mine and Namisa reached 25.3 million tonnes in 2010, 13% more than in 2009. Out of this total, exports accounted for 23.8 million. In addition, the Company produced 6.9 million tonnes for its own consumption. 2.1.2 – Limestone The Bocaina mine in Arcos, Minas Gerais, is responsible for supplying the limestone and dolomite consumed as fluxes by the Company’s Presidente Vargas Steelworks in Volta Redonda. In 2010, it supplied the Steelworks with around 1.8 million tonnes. Following the Company’s entry into the cement market, in 2011 the Arcos mine will also be supplying limestone for the production of clinker, an important input for the cement produced in Volta Redonda. As a result CSN’s operations will become even more integrated through the verticalization of production, thereby enhancing competitiveness and profitability. 2 2.1.3 – Tin Tin, an essential tinplate raw material, is produced by ERSA - Estanho de Rondônia S.A., a Company subsidiary, which owns the Santa Bárbara tin mine in Itapuã do Oeste and a smelting plant in Ariquemes, both in the state of Rondônia. 2.2 – Steelmaking Dominating the entire steel production chain, the Company supplies many segments of industry with a diversified range of high value-added products . It produces various types of coated galvanized steels that are resistant to corrosion and less susceptible to international market price swings. The Company’s main markets are the automotive, construction, distribution, home appliance, OEM (capital goods, engines, etc), and metal packaging industries. The Company has five galvanizing production lines in Brazil: three in the Presidente Vargas Steelworks, in Volta Redonda, one in Porto Real (Rio de Janeiro) and another in CSN Paraná, in Araucária, which also has cold-rolling and pre-painting facilities. The Company also has two overseas subsidiaries: CSN LLC, based in Terre Haute, Indiana, USA, which produces cold-rolled and galvanized products, and Lusosider, in Paio Pires, Portugal, which also produces flat coated steel. CSN is Brazil’s sole producer of tinplate, most of which is absorbed by the packaging industry, and one of the five largest producers in the world, with an installed capacity of 1 million tonnes per year. It also produces Galvalume, a zinc-and-aluminum-coated steel which combines high luster and durability, and pre-painted steel, both of which have several applications in the construction and home-appliance industries. Crude steel production totaled 4.9 million tonnes in 2010, 12% up on 2009 and equivalent to 88% of the Presidente Vargas Steelworks’ annual installed capacity of 5.6 million tonnes. Rolled flat steel production totaled 4.7 million tonnes, 14% more than the year before. Construction of the new long-steel unit is under way, using the Presidente Vargas Steelwork facility’s existing infrastructure. On January 29, 2010, the Company incorporated its subsidiary GalvaSud S.A., which became a branch of the Company (CSN Porto Real), seeking to optimize processes and maximize results by centralizing the sales, operational and administrative activities of both companies under a single organizational structure. CSN Porto Real is strategically located between Rio de Janeiro and São Paulo, mainly serving the automotive sector and offering a wide range of world-class products and services. It has a hot galvanizing line and a shearing center, in addition to a state-of-the-art laser-welding facility. In 2010, production exceeded 307,000 tonnes, 30,000 tonnes more than in 2009, most of which went to the automotive sector. CSN LLC CSN LLC, the Company’s American arm, runs a cold-rolling and galvanizing facility in Indiana. In 2010, it produced 250,000 tonnes of cold-rolled and galvanized coils, 15% more than in 2009. 3 Lusosider Installed in Paio Pires, Portugal, Lusosider Projectos Siderúrgicos S.A. undertakes cold-rolling and hot-dip galvanizing. In 2010, it produced and sold 241,000 tonnes of galvanized products on the European market, 22% up on the previous year. Metalic Nordeste A CSN subsidiary, Metalic is Latin America’s sole manufacturer of aluminum lids and two-piece steel cans for the beverage industry. In 2010, it sold 831 million 350 ml cans, 60 million 250 ml cans and 1,284 million lids, 13% of which were exported to Latin America. Currently, Metalic has a 5% share of the national beverage can market and a 34% share in the Northeast region. Prada Distribuição The Company operates in the distribution and service markets through the Prada Distribuição business unit, owned by its subsidiary, Companhia Metalúrgica Prada. With nationwide coverage, the Company maintains three service centers and eight distribution centers equipped to supply plates, blanks, rolls, I-beams, welded tubes, steel decks and metallic roofing tiles to several industrial sectors, including the automotive and construction industries. It is one of the largest rolled flat steel distributors and processors, with a wide range of shearing, forming and logistics services, offering off-the-shelf, made-to-order and kanban services, adding value to CSN's product portfolio in order to meet the needs of the most demanding clients. In 2010, Prada Distribuição sold 372,000 tonnes of products, 3% more than in 2009, and repositioned its distribution center in Paraná, making this company play an important role in CSN’s strategy. In the coming years, it will continue to invest in expanding its storage and processing capacity and distribution logistics, as well as its geographical coverage. With this mind, it plans to open three new distribution centers in 2011. Prada Packaging Founded in 1936, Companhia Metalúrgica Prada joined the CSN Group in 2006. Latin America’s leading manufacturer of steel packaging, it has two plants located in São Paulo (São Paulo) and Uberlândia (Minas Gerais), and is an important client for the Company’s tinplate . Its production lines are equipped to deliver the high volumes and technical specifications demanded by the food, chemical and aerosol industries. Prada has revalidated its ISO 9001:2008 certification, first obtained in 1995, being the first company in its segment to achieve this distinction. In 2010, the company maintained the volume of investments in previous years, focusing its operations on the chemical and aerosol product markets, which are the most profitable metal packaging segments. 2.3 – Logistics Ports CSN manages two terminals in Itaguaí Port, in Rio de Janeiro: a bulk solids terminal (Tecar) and a container terminal (Sepetiba Tecon). 4 In 2010, Tecar shipped 25 million tonnes of iron ore, 7% up on the previous year, and unloaded around 4 million tonnes of other products, including coal, coke, soda ash and clinker for the Company’s own consumption and for several of its clients. Sepetiba Tecon, CSN’s container and general cargo terminal, is one of the pillars of the Company’s logistics platform project in Itaguaí, Rio de Janeiro. In 2010, the terminal handled 196,000 containers, 306,000 tonnes of steel products and 30,000 tonnes of general cargo, maintaining its lead among the four biggest terminals in the states of Rio de Janeiro and Espírito Santo, with a 29% share of total containers handled. Thanks to constant investments and excellent land and maritime access conditions, in 2010 Sepetiba Tecon received the largest container ships operating in South America: the MSC Messina and the Hamburg Süd Santa Clara , both of which are 300 meters long. All of these factors have confirmed its position as a hub port for cargo and have helped it become the largest container terminal in Rio de Janeiro and one of the largest in Brazil. In order to expand Tecon, the Company is investing in infrastructure. Including the equalization of Berth 301, and in new equipment, including two super-post-Panamax portainers, four transtainers and six reach stackers, in addition to developing projects for the multimodal logistics center and the adaptation of berths 302/303. After these investments are concluded, the Itaguaí port complex will be consolidated as one of the largest in the country. Railways CSN retains an interest in two railway companies: MRS Logística and Transnordestina Logística S.A. MRS MRS Logística operates the former Southeastern Network of the Federal Railways (RFFSA), in the Rio de Janeiro - São Paulo - Belo Horizonte corridor. CSN holds a direct 22.93% interest in MRS Logística S.A., as well as an indirect stake of 10.34%, giving it a total interest of 33.27%. The company, which celebrated 14 years of operations last year, during which time it recorded substantial growth, continues to present excellent results. In 2010, it transported around 144 million tonnes, 12% more than in 2009. In the container segment, MRS consolidated its position as the largest domestic rail carrier, with 53,500 containers transported. MRS Logística S.A. focuses most of its activities on heavy haul clients (ore, coal and coke), who accounted for around 107 million tonnes of cargo, 74% of the company’s total, as well as long-term agreements, new businesses and projects aimed at leveraging the company’s growth. MRS’ rail services are vital for the supply of raw materials and the outflow of finished products. It transports all the iron ore, coal and coke consumed by the Presidente Vargas Steelworks, as well as mining products and some of the steel produced by CSN for the domestic market and exports. 5 Transnordestina In 2006 CSN merged Transnordestina S.A., then a state-owned company, into Companhia Ferroviária do Nordeste (CFN). The company’s name was subsequently changed to Transnordestina Logística S.A. Transnordestina Logística S.A (TLSA) operates the former Northeastern network of the RFFSA, which extends for 4,534 kilometers and connects seven states – Maranhão, Piauí, Ceará, Rio Grande do Norte, Paraíba, Pernambuco and Alagoas. TLSA’s concession agreement runs for 30 years as of 1997 and may be extended for a similar period. At the end of 2010, CSN held a 76.45% interest in the company. It has a current transport capacity of 2 million tonnes per year. In 2010, it carried 1.5 million tonnes, the most important cargo being fuel, cement, aluminum, rolled coils and malt, particularly on the stretches connecting São Luís, Teresina and Fortaleza. 2.4 – Cement The cement industry possesses a high degree of complementarity with steel and supplies the entire construction sector, which is of fundamental importance to the country’s economic development. In 2010 CSN produced and sold around 1 million tonnes of cement from its first plant in Volta Redonda, significantly more than the 338,000 tonnes produced and sold in 2009. CSN’s cement is currently sold in the Baixada Fluminense region, the south of Rio de Janeiro state, the Vale do Paraíba and Greater São Paulo, as well as the south of Minas Gerais state. At the end of 2010, it had four distribution centers, which are crucial for increasing competitiveness given the excellent acceptance of our product, which was higher than originally estimated. 2.5 – Energy The Company is one of Brazil’s largest industrial electric power consumers, only behind aluminum producers. Consequently, it has been investing in power generation projects since 1999 in order to ensure self-sufficiency. Its generation assets are: a 29.95% interest in the Itá Hydroelectric Power Plant, in Santa Catarina, corresponding to 167 MW, through a 48.75% stake in Itá Energética S.A.; a 17.9% interest in the garapava Hydroelectric Power Plant, in Minas Gerais; and the hermoelectric Cogeneration Center, installed in the Presidente Vargas Steelworks, in Volta Redonda, which is fueled by the waste gases from the steel production process. All in all, the Company has a generating capacity of 428 MW, enough to meet all the group’s power needs. The Company is also developing a project to install a top turbine on Blast Furnace 3 at the Presidente Vargas Steelworks, adding 18 MW to its current generating capacity, and is continuing to study other energy investments in order to keep pace with expansion and maintain its self-sufficiency. 2.6- Operational Excellence Simultaneously to its growth efforts, CSN has been promoting and planning a series of projects to reduce costs and increase productivity, in order to further improve its competiveness and profitability in all stages of the production chain. These include projects in the steelmaking and power generation areas, as well as in own coke production, the reduction and reuse of waste and energy efficiency, among others, all of which should substantially reduce production costs, especially in the Presidente Vargas Steelworks. 6 3- OUTLOOK, STRATEGY AND INVESTMENTS After recovering from the crisis, Brazil’s economy picked up considerable steam in 2010, recording GDP growth of 7.5%, sustained by strong domestic consumption, in turn fueled by more jobs, higher income and the expansion of credit. On the international front, China continued to drive the global rally, with GDP growth of 10.3%, chiefly favoring the commodity market. Despite the slow recovery of employment and consumption, and the consequent uncertainties in the short- and medium-term, the U.S. economy has also been regaining momentum, reflected in GDP expansion of 2.9% in 2010. In Europe, however, the growth pace is slowing, with the exception of Germany, which has been recovering steadily. The fiscal deficit in certain countries, combined with fewer job opportunities, has led to worries that the crisis has not yet been overcome. Inflation indices in the emerging countries are high due to the substantial increase in economic activity and the upturn in commodity prices. Globally, there has been a big increase in exchange rate disparities. For different reasons, foreign exchange policies in the USA and China have generated strong imbalances in certain countries, including Brazil. On the one hand, the U.S. has been issuing large amounts of dollars, while, on the other, China has maintained an excessively devalued yuan , a situation that has been further exacerbated by the imposition of protectionist trade barriers by certain other nations. The impact in countries such as Brazil is double: the appreciation of the Real favors imports, reducing the advantages of local producers, who are already suffering from high raw material prices and investment costs, not to mention structural problems such as logistics bottlenecks, among others. In spite of all these factors, however, CSN has recorded consistently healthy financial results and 2010 was no different – the Company posted consolidated net revenue of R$14.5 billion, a new record. In addition to our organic growth projects, supported by a comfortable cash position, the Company remains alert to opportunities for acquisitions and strategic partnerships in all its operational segments, both in Brazil and abroad, in order to accelerate its expansion and add value to its shareholders. 3.1 – STEEL According to the World Steel Association (WSA), the global steel industry capacity utilization rate closed 2010 at around 74%, still indicating a large gap between production capacity and consumption. The WSA believes current global surplus capacity is running at around 500 million tonnes. This imbalance, together with the appreciation of the Real and state government import incentives, contributed to a substantial upturn in Brazilian rolled flat steel imports in 2010, leading to domestic price and sales volume reductions at the end of the year. CSN has been diversifying its steel activities, entering the long steel segment through the construction of a plant in Volta Redonda. The unit will produce 500,000 tonnes per year, including rebar and wire rods, and operational start-up is expected at the end of 2012. The Company plans to build two other long steel plants in the Southeast region, with a production capacity of 500,000 tonnes per year each. The necessary equipment has already been contracted. As for flat steel, CSN has been expanding its service centers, investing in the expansion of the Porto Real unit, in the state of Rio de Janeiro, which focuses on the automotive industry. 7 It has also been developing important projects geared towards improving operational excellence and reducing costs, the most important of which includes the installation of new coke batteries in order to achieve self-sufficiency in this raw material; altering the power source of the Presidente Vargas Steelworks from 138KV to 500KV, thereby increasing system stability and reducing energy transportation costs; and completing the top turbine (scheduled for 2011), which will add 18 MW to the Company’s installed generating capacity. There are also several other projects being developed to reduce the consumption of raw materials, with a consequent increase in efficiency and productivity. CSN is also considering the possibility of increasing its steel output, either through new plants, the expansion of existing facilities, or acquisitions, both in Brazil and abroad. 3.2 – MINING Iron ore 2010 will be remembered as a year of profound change in the iron ore market. The traditional pricing system, used for over 40 years, was replaced by a system that reflects market oscillations and is subject to periodic reviews. China remained a major player, with imports of 619 million tonnes in 2010, accounting for around 60% of the total seaborne market, and this figure is expected to increase substantially in the coming years. Demand continues to outpace supply in the seaborne market, a situation that was exacerbated in 2010 by a series of factors, such as the measures adopted by India which include the imposition of export taxes. In addition, the majority of new expansion projects were delayed, reining in supply even further. Given this scenario, CSN, Brazil’s second largest iron ore exporter, has been expanding the Casa de Pedra and Namisa mines in order to reach a total annual production capacity of 89 million tonnes. Capacity in Casa de Pedra will reach 50 million tonnes per year in 2014, while Namisa’s concentration and pelletizing projects will supply the remaining output to achieve total capacity. The Company has also been increasing Tecar’s loading capacity in the Port of Itaguaí, which should reach 84 million tonnes per year by 2015. In addition to these expansions, the Company has been considering additional capacity increases for Casa de Pedra (up to 70 million tonnes/year) and Tecar (up to 130 million tonnes per year) Coal In order to achieve self-sufficiency in metallurgical coal, by February 2011 CSN had acquired a minority interest of 19.98% in Riversdale Mining Limited, a coal mining company with important metallurgical and thermal coal projects in Mozambique and anthracite mines in South Africa. Riversdale, whose stock is traded on the Australian stock exchange, is scheduled for operational start-up at the end of 2011. 8 3.3 – CEMENT Preliminary figures from SNIC (the Cement Industry Association) indicate national cement sales of 59 million tonnes in 2010, 15% up on the previous year. The Southeast region consumed half of this total and the North was the best performer in terms of sales growth, moving up by 58%. Estimates point towards a new record in 2011, with sales climbing by between 8% and 9% to 65 million tonnes. Annual exports fell by 23% in 2010, as manufacturers prioritized the domestic market. Currently, there are 70 plants operating in Brazil, belonging to 12 national and international groups, with a joint annual installed capacity of 67 million tonnes, sufficient to meet all of domestic demand. The sector’s growth in the coming years will continue to be fueled by increased income and employment, incentives for homebuyers, the expansion of Brazil's infrastructure and the intensification of the works related to the World Cup and the Olympic Games. Focused on this growth and having completed construction of its first cement factory, which is expected to reach full capacity of 2.4 million tonnes per year by the end of 2012, CSN will begin producing clinker in the Arcos plant, in Minas Gerais, in the first half of 2011, thereby substantially reducing its production costs. The Company has also been studying organic growth alternatives to increase total production capacity in Brazil to up to 4.0 million tonnes per year as of 2013. In addition, it is determined to grow in this sector and achieve a relevant market share in Brazil and abroad. With this in mind, it will be evaluating any acquisition opportunities that may arise. 3.4- TRANSNORDESTINA With the federal government’s support, Transnordestina Logística S.A (TLSA) is building Nova Transnordestina, a 1,728 km-long railway connecting the rail terminal in Eliseu Martins to the Ports of Suape in the state of Pernambuco and Pecém in the state of Ceará, crossing several cities in the states of Piauí, Pernambuco and Ceará. Investments in the construction of this new world-class railway are expected to reach R$5.4 billion, around R$1.3 billion of which from CSN, and the remainder from VALEC, the BNDES (Brazilian Development Bank), and regional development funds (FDNE – Northeast Development Fund, FNE – Northeast Constitutional Financing Fund and FINOR – Northeast Investment Fund). Work on the stretches up to Suape is proceeding on several fronts and is now well advanced, employing more than 11,000 workers and around 1,600 items of heavy equipment. Commercial start-up is scheduled for the end of 2012, while the projected annual operating capacity of 30 million tonnes should be achieved within seven years. This railway will play a crucial role in the development of the Northeast, providing logistical support for the region's economic expansion, particularly in the mining and grain production sectors. 9 4- ANALYSIS OF CSN’S CONSOLIDATED RESULTS Executive Summary · Net revenue totaled R$14.5 billion in 2010, 32% up on the previous year and a new record; · The gross margin reached 47% in 2010, an 11 p.p. improvement over 2009; · Annual gross profit amounted to R$6.8 billion, 71% up on the year before; · Adjusted EBITDA came to R$6.4 billion in 2010, an increase of 76% over the previous year. · The adjusted EBITDA margin stood at 44%, 11 p.p. higher than in 2009; · Mining revenue reached the record amount of R$3.6 billion, 84% up on 2009; · Iron ore sales totaled 25.3 million tonnes in 2010, the Company’s highest-ever figure and a 13% improvement over the year before; · Consolidated steel product sales volume on the domestic market, where margins are historically higher, accounted for 86% of total annual sales volume; · In 2010, the Company’s consolidated investments totaled R$3.6 billion; · The net debt/adjusted EBITDA ratio closed 2010 at 1.55x, 0.19x less than at the end of 2009. · CSN is a highly liquid company, with a cash position of R$10.2 billion; Consolidated Highlights (R$ millions) 2010 x 2009 (Var %) Net Revenue 10,978 14,451 32% Gross Profit 3,956 6,764 71% Adjusted EBITDA 3,621 6,355 76% Adjusted EBITDA Margin ( % ) 33% 44% 11 p.p. Net Income 2,615 2,516 -4% Net Debt 6,297 9,850 56% Economic and Sector Scenario The recovery of the global economy is being led by the emerging countries. The IMF expects global growth of between 3% and 4% in 2010, with the developed countries averaging between 1% and 2%, and the emerging nations between 6% and 8%. On the other hand, inflationary pressure in the developed economies remains under control, despite the upturn in food and commodity prices, while inflation indices in the emerging countries are high due to the substantial increase in economic activity and the upturn in commodity prices. United States The U.S. economy recovered towards the end of 2010 and the country closed the year with GDP growth of 2.9%, the biggest figure since 2005, mainly due to the government’s fiscal incentives, higher exports and the resumption of private investments. Nevertheless, unemployment remained high, recording 9.4% in December 2010, equivalent to around 14 million people out of work. A total of 900,000 jobs were created last year. Several economists expect higher growth in 2011, according to a recent survey by the Wall Street Journal. The main expectations are: GDP growth of 3.5%, inflation remaining flat at 2% with no increase in interest rates and unemployment below 9%. 10 The auto industry should be one of the main growth drivers – leading manufacturers to estimate vehicle sales of more than 13 million units in 2011. Europe The growth pace in Europe continues to slow, chiefly due to the fiscal squeeze and the discomfort over sovereign debt, especially in Italy, Spain, Greece and Ireland. The high level of debt in these countries has led to uncertainties regarding the solvency of their banking sectors and fears of a possible moratorium. According to CRU, these four nations hold 64% of all loans granted to financial institutions in the Euro zone. Euro zone unemployment is still running at 10%, or around 15 million people, one of the highest levels in the last 12 years. However, this is expected to improve in the coming months thanks to a possible upturn in exports, especially in Germany, and higher consumer spending. For the first time in more than two years, inflation exceeded the 2% target stipulated by the European Central Bank, reaching 2.2% in December, with the exceptionally cold weather pushing up food and energy prices. In 2011, commodity and energy prices should continue to exert inflationary pressure, although the ECB maintained the inflationary target at 2%. According to CRU, the Euro zone should record GDP growth of 1.7% in 2010 and 1.6% in 2011, led by Germany with growth of 2.5%. Asia After consolidating and fueling the recovery from the global financial crisis, China is imposing a monetary squeeze in an attempt to rein in the growth of inflation, which closed the year at 4.6%. Throughout 2010, the government adopted measures to contain growth by increasing interest rates and reserve requirements, limiting credit and introducing energy-saving targets. Despite their restrictive nature, however, all these measures are designed to ensure that the Chinese economy grows in a sustainable manner. GDP grew by 10.3% in 2010, 2% above the government’s target, and China overtook Japan as the world’s second largest economy, with GDP of US$5.9 trillion. On the exchange front, China has let the yuan appreciate by around 6% against the dollar since June 2010, effectively ending its two-year-long rate-fixing between the two currencies, making the yuan more flexible. China has an ambitious urbanization project which will absorb substantial investments through 2025, by which time it expects to have 221 cities with at least one million inhabitants each. The Chinese real estate market is exceptionally buoyant, with property prices recording annual double-digit growth. Brazil Brazil’s economic performance in 2010 put it among the emerging country leaders, primarily thanks to higher individual income, more jobs and the expansion of credit. The year’s highlight was the creation of jobs in various sectors of the economy – 2.52 million in all, a massive 115% more than in 2009. In December 2010, the IBGE (Brazilian Institute of Geography and Statistics) recorded unemployment of 5.3%, the lowest since the historical series began in 2002. This decline, plus the increase in earnings, helped push up consumption. IBGE figures show that the real wage bill increased by 8.6% year-on-year in December 2010, impacting retail sales which climbed by 10.9% in 2010, the best result for nine years. 11 However, productive sector investments were unable to keep pace, resulting in increased inflationary pressure. The IPCA consumer price index moved up by 5.91%, 1.41 p.p. above the midpoint of the Central Bank’s target band, mainly pushed by services and food. The government imposed restrictive monetary measures in an attempt to control the inflationary upturn. The National Monetary Council increased reserve requirements and the minimum credit card payment term, while the COPOM (Monetary Policy Committee) unanimously raised the SELIC base rate by 0.5 p.p. to 11.75% p.a. The total volume of financial system credit reached R$1.7 trillion in 2010, 21% up on 2009, while the credit/GDP ratio moved up to 47% and default fell throughout the year. The restrictions on consumer financing and more expensive bank borrowing may alter market expectations vis-à-vis a monetary squeeze in 2011, possibly impacting investments and economic growth. GDP growth totaled 7.5% in 2010, the highest figure since the introduction of the Plano Real in 1994 and the outlook for the coming years is also promising, underlining an exceptional moment for Brazil’s economy. According to the Central Bank’s FOCUS report, GDP growth should average 4.2% in 2011 and 2012. According to the IBGE, industrial output grew by 10.5% in 2010, another outstanding macroeconomic indicator. The sectors that contributed most to this performance were capital goods and consumer durables, especially vehicles and home appliance, as well as typically exporting sectors, led by commodities. International capital movements continue to pressure the Real. Despite government measures throughout the year, the Real appreciated strongly against the dollar. At the beginning of the year, the FOCUS report estimated a year-end exchange rate of around R$1.80; however, the actual rate was R$1.67. In February 2011, foreign reserves reached the record level of US$300 billion. Macroeconomic Projections IPCA (%) 5.88 4.80 Commercial dollar (closing) – R$ 1.70 1.75 SELIC (closing - %) 12.50 11.25 GDP (%) 4.03 4.40 Industrial Production (%) 4.00 4.70 Source: FOCUS BACEN Base: March 18, 2011 Adoption of IFRS CSN’s consolidated financial statements are presented in accordance with International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB), and in accordance with Brazilian accounting practices, issued by the Accounting Pronouncements Committee (CPC) and approved by the Brazilian Securities and Exchange Commission (CVM), pursuant to CVM Instruction 485 of September 1, 2010. Net Revenue Consolidated net revenue totaled R$14,450 million in 2010, a 32% improvement over the R$10,978 million posted in the previous year and a new Company record. 12 Cost of goods sold (COGS) In 2010, consolidated COGS amounted to R$7,687 million, 9% up on the R$7,022 million posted in 2009. Selling, General, Administrative and Other Operating Expenses In 2010, CSN recorded a net expense of R$551 million in the “Other Revenue and Expenses” line, versus revenue of R$721 million in 2009. The R$1,272 million reduction was chiefly due to the positive non-recurring effects of the reverse merger of Big Jump Energy Participações S.A. by Namisa and the adherence of CSN and its subsidiaries to the REFIS tax repayment program in 2009. Annual SG&A expenses totaled R$1,215 million, 9% up on 2009, reflecting the Company’s stronger sales efforts. EBITDA Adjusted EBITDA as presented in this report comprises net income before the financial result, income and social contribution taxes, depreciation and amortization and other operating revenues (expenses), the latter operating item being excluded due to its non-recurring nature. R$ millions CONSOLIDATED ADJUSTED EBITDA Net Income (-) Net Financial Result 246 1,911 (-) Social Contribution 180 154 (-) Income Tax 520 417 (-) Depreciation and Amortizations 780 806 (-) Other Income (Expense), Net (721) 551 Adjusted EBITDA Adjusted EBITDA totaled R$6,355 million in 2010, 76% up on the R$3,621 million recorded in 2009, accompanied by an adjusted EBITDA margin of 44%, 11 p.p. more than the 33% reported last year. 13 The variation between adjusted EBITDA and the adjusted EBITDA margin previously published in BRGAAP and the current figures in accordance with IFRS are presented below (R$ million): R$ millions Adjusted EBITDA Adjusted EBITDA (BRGAAP Reported) 3,607 - Effects of convergence of accounting practice 14 - Adjusted EBITDA (IFRS) 3,621 6,355 Financial Result and Net Debt The 2010 net financial result was negative by R$1,911 million, chiefly due to the following factors: § Interest on loans and financing totaling R$1,808 million; § Negative monetary and foreign exchange variations of R$354 million, including the result of derivative operations; § The monetary restatement of tax provisions totaling R$284 million. These negative effects were partially offset by returns on financial investments and other financial revenue (expenses), totaling R$535 million, basically due to the upturn in cash and cash equivalents. On December 31, 2010, the consolidated net debt stood at R$9.8 billion, R$3.5 billion more than the R$6.3 billion recorded at the close of 2009. The net debt/adjusted EBITDA ratio closed 2010 at 1.55x, 0.19x less than at the end of the previous year. 14 On July 14, 2010, CSN, through its wholly-owned subsidiary CSN Resources S.A., issued bonds worth US$1 billion at 6.5% p.a. and maturing in July 2020, in accordance with U.S. Rule 144A and Regulation S. The issue price was 99.096% and the bonds were guaranteed by CSN. On September 16, 2010, CSN, through its wholly-owned subsidiary CSN Islands XII Corp., issued bonds worth US$1 billion at 7.0% p.a., in accordance with U.S. Rule 144A and Regulation S. The bonds are guaranteed by CSN and the proceeds were primarily used to settle the US$750 million perpetual bonds issued by CSN Islands X Corp in 2005, with a return of 9.50% p.a. The chart below shows the maturities of CSN’s loans, financings and debentures on December 31, 2010: Consolidated Net Income CSN posted 2010 net income of R$2,516 million, 4% down on 2009. The improved results in the steel and mining segments were offset by the increase in other operating expenses, due to non-recurring gains recorded in 2009 and the upturn in financial expenses. The difference between net income previously published in BRGAAP and the current figures in accordance with IFRS are presented below (R$ million): R$ millions Net Income Net Income (BRGAAP Reported) 2,599 - Adjustments 16 - Net Income (IFRS) 2,615 2,516 Capex CSN invested R$3,636 million in 2010, R$2,201 million of which in and by its subsidiaries or joint subsidiaries, allocated as follows: ü Transnordestina Logística: R$1,371 million; ü CSN Aços Longos: R$275 million; ü CSN Cimentos: R$249 million; ü MRS Logística: R$199 million. 15 The remaining R$1,435 million went to the parent company, mostly in the following projects: ü Maintenance and repairs: R$483 million; ü Expansion of the Casa de Pedra mine: R$275 million; ü Expansion of the Port of Itaguaí: R$139 million; ü Technological improvements: R$125 million. Working Capital Working capital closed December 2010 at R$2,844 million, R$770 million up on the figure at the end of 2009, basically due to higher inventories, in turn caused by the reduction in steel product sales volume. The average receivables period declined from 31 days at the end of 2009 to 26 days at the close of 2010, while the average supplier payment period fell from 26 days to 25 days. WORKING CAPITAL (R$ MM) Dec/2009 Dec/2010 Chg 4Q10 x 4Q09 Assets Accounts Receivable 73 Inventory (*) Advances to Taxes 55 Liabilities 63 Suppliers 17 Salaries and Social Contribution 31 Taxes Payable 65 Advances from Clients 85 35 Working Capital TURNOVER RATIO Dec/2009 Dec/2010 Chg4Q10 x Average Periods 4Q09 Receivables 31 26 Supplier Payment 26 25 Inventory Turnover 88 25 * Inventory - Includes "Advances to Suppliers" and does not include "Supplies" Results by Segment The Company maintains integrated operations in five business segments: steel, mining, logistics, cement and energy. The main assets of each segment are presented below: Steel Mining Logistics Cement Energy Pres. Vargas Steel Mill Casa de Pedra Railways: Volta Redonda CSN Energia Porto Real Namisa (60%) - MRS Arcos Itasa Paraná Tecar - Transnordestina LLC ERSA Port: Lusosider - Sepetiba Tecon Prada (Distribution and Packing) Metalic 16 The information on CSN’s five business segments is derived from the accounting data, together with allocations and the apportionment of costs among the segments. CSN’s management uses adjusted EBITDA as an indicator to measure recurrent net operating cash flow. The charts below show the various segments’ contribution to CSN’s overall net revenue and adjusted EBITDA. Net revenue by segment in 2010 (R$ million) Each segment’s share of consolidated adjusted EBITDA in 2010 (R$ million) The Company’s consolidated results by business segment are presented below: R$ million Consolidated Results Steel Mining Logistics Logistics Energy Cement Eliminations/ Consolidated (Port) (Railways) Corporate Net Revenue Domestic Market 8,763 574 119 838 114 202 (364) 10,247 Foreign Market 1,163 3,041 - 4,204 Cost of Goods Sold (6,095) (1,187) (70) (522) (42) (164) 393 (7,687) Gross Profit 49 72 38 29 Selling, General and Administrative Expenses (574) (135) (17) (71) (26) (43) (351) (1,215) Depreciation 519 146 6 103 23 14 (3) 806 Adjusted EBITDA 38 69 9 Adjusted EBITDA Margin 38% 67% 32% 42% 61% 4% 44% R$ million Consolidated Results Steel Mining Logistics Logistics Energy Cement Eliminations/ Consolidated (Port) (Railways) Corporate Net Revenue 60 Domestic Market 7,046 247 144 823 117 60 (330) 8,107 Foreign Market 1,156 1,716 - 2,872 Cost of Goods Sold (5,572) (1,179) (76) (464) (43) (61) 373 (7,022) Gross Profit 69 73 43 Selling, General and Administrative Expenses (491) (108) (14) (58) (25) (16) (403) (1,116) Depreciation 484 135 11 110 25 9 7 780 Adjusted EBITDA 65 74 Adjusted EBITDA Margin 32% 41% 45% 50% 63% -13% 33% 17 Steel Scenario According to the WSA, global crude steel production totaled 1.4 billion tonnes in 2010, 15% up on 2009 and a new record. Nevertheless, many steel-producing nations have still not recovered their pre-crisis levels, China and certain other Asian countries being the exception. Also according to the WSA, the global steel industry capacity utilization rate closed 2010 at around 74%, still indicating a large gap between production capacity and consumption. The association believes current global surplus capacity is running at around 500 million tonnes. This imbalance, allied to the appreciation of the Real and state government import incentives, fueled Brazil's flat steel imports. Supported by higher raw material prices, especially of coal, scrap and iron ore, international steel prices began to show signs of recovery at the close of 2010, leading some steel plants to consider reactivating their blast furnaces to benefit from the upturn. According to the Brazilian Steel Institute (IABr), apparent consumption of steel products reached the record level of 26.6 million tonnes in 2010, 43% higher than the previous year, and the Institute expects the figure to increase by a further 6% in 2011, to 28 million tonnes. Also according to the IABr, annual consolidated production totaled 32.8 million tonnes of crude steel and 15.6 million tonnes of rolled flat steel, 24% and 31% up, respectively, on the previous year. Consolidated domestic sales of rolled flat steel came to 11.7 million tonnes in 2010, a 30% improvement over 2009. Annual flat steel exports totaled 2.3 million tonnes, in line with the previous year’s figure. Domestic prices are aligned with the price of imported products (including aggregated import costs). 18 In view of Brazil’s expected economic growth in the coming years, the Brazilian Development Bank (BNDES) believes steel output and apparent consumption will increase by 26.5% and 43.5%, respectively, through 2014. Segments Automotive According to ANFAVEA (the auto manufacturers’ association), vehicle production reached 3.6 million units in 2010, 14% up on the year before. Annual sales totaled 3.5 million units, 12% more than in 2009, marking the seventh consecutive year of growth and a new national record. In addition, Brazil closed 2010 as the world’s fourth largest vehicle manufacturer for the first time, behind China, the United States and Japan. Exports totaled 766,000 units, versus 475,000 in 2009. According to ANFAVEA, sales are expected to grow by 5% in 2011. Recently, the sector announced investments of R$9 billion over the next two years, allocated to the expansion of product lines, increased output and the construction of new plants. Construction According to a study by the Getúlio Vargas Foundation (FGV), every year 1.5 million families intend to purchase a home. Demand for real estate has been fueled by the expansion of the emerging middle class, higher family income, more formal jobs and the greater availability of credit. For this reason, sector businessmen elected 2010 as the best year ever for the construction industry, marked by exceptionally healthy results and margins. Housing loans from the Caixa Econômica Federal (Brazilian Saving Bank), the mortgage lending leader, totaled R$77.8 billion, 57.2% up on 2009. LCA, a consulting firm, estimates that the sector grew by 13.9% in 2010, reflecting the positive performance. According to SindusCon (the building industry association), construction GDP should record annual growth of 6.1% in 2011. Distribution According to INDA (the Brazilian steel distributors’ association), flat steel sales by distributors totaled 3.8 million tonnes in 2010, 13% up on the previous year, versus purchases of 4.3 million tonnes (+39%), resulting in increased inventories, which were sufficient for 4.3 months of sales in December, higher than the historical average. INDA expects distributors’ sales to increase by around 10% in 2011, with inventories returning to normal by the end of the second quarter. Agricultural machinery According to ANFAVEA, in 2010 production of agricultural machinery increased by 34% over the previous year to 89,000 units. Annual sales stood at 68,000 units, 24% higher than in 2009 and the sector’s best performance since 1976, while exports increased by 27% to 19,000 units. 19 In 2011, domestic sales are expected to remain stable, a positive trend given the exceptionally robust performance in 2010. International USA According to the WSA, U.S. crude steel production totaled 80.6 million tonnes in 2010, 38.5% more than the previous year, while the U.S. Department of Commerce estimated steel imports of 21.7 million tonnes, up by 47%. Given strong pressure from raw material costs, steel plants are announcing flat steel price hikes. Hot-rolled coils that were being traded at around US$630/t FOB in 3Q10 were selling for US$836/t FOB in January 2011. U.S. steel distributors’ inventories totaled 4.2 million tonnes in December 2010, equivalent to 2.6 months of sales. Europe According to the WSA, Euro zone steel production reached 315 million tonnes in 2010, 19% up on 2009. As in the U.S., raw material cost increases have forced the industry to rethink pricing, resulting in hikes throughout the continent. According to CRU, German-produced hot-rolled coils, which sold for around US$703/t FOB in 3Q10, were trading at US$773/t FOB in January 2011. Although demand for steel has been showing signs of recovery in certain countries, there are serious doubts concerning the sustainability of these prices, chiefly due to weak growth prospects in most European nations. Asia According to the WSA, crude steel output in China totaled 626 million tonnes in 2010, 9% up on the previous year and a new record, accounting for 44% of the global total. Japan's crude steel production increased by a substantial 25% over 2009, reaching 109 million tonnes. CRU’s figures also show price increases in China, with hot-rolled coils trading at US$740/t CIF in the first week of February 2011. Analysis of Results The steel segment comprises the production, distribution and sale of flat steel in Brazil and abroad. Net Revenue In 2010, net revenue from steel operations came to R$9,926 million, 21% up on 2009, chiefly due to higher sales volume. Total Sales Volume CSN recorded total sales volume of 4.8 million tonnes in 2010, 17% more than the year before. Of this total, 86% was sold on the domestic market, 10% by overseas subsidiaries, and 4% went to direct exports. Domestic Sales Volume Domestic sales totaled 4.1 million tonnes in 2010, a 28% improvement over the year before, fueled by stronger demand for flat steel in Brazil. 20 Exports CSN exported 661,000 tonnes in 2010, 24% less than the previous year. Sales by CSN LLC and Lusosider totaled 484,000 tonnes, while direct exports totaled 177,000 tonnes. The reduction was due to the Company’s strategy of favoring the domestic market, where margins are higher. Prices In 2010, net revenue per tonne averaged R$2,019, 5% above the 2009 figure, reflecting higher export prices and the greater share of domestic sales in the sales mix. Production Parent company crude and rolled steel production totaled 4.9 million tonnes and 4.7 million tonnes, respectively, in 2010, corresponding to respective annual increases of 12% and 15%. Production (in thousand t) 2009 2010 Change 2010 x 2009 Crude Steel (UPV) 4,371 4,902 12% Rolled Products 4,109 4,707 15% Cost of goods sold (COGS) Steel segment COGS came to R$6.09 billion in 2010, 9% up on the R$5.57 billion posted in the previous year, basically as a result of higher sales, partially offset by the greater dilution of fixed costs. Production costs In 2010, the parent company’s total production costs stood at R$5.57 billion, R$1.02 billion more than the R$4.56 billion reported in 2009. Raw materials: increase of R$646 million, primarily related to the following inputs: - Coal: upturn of R$197 million, basically due to the higher acquisition cost and increased consumption; - Slabs and coils acquired from third-parties: increase of R$210 million; - Pellets: growth of R$110 million, due to the higher acquisition cost and increased consumption; - Metals: upturn of R$71 million, due to the higher acquisition cost and increased consumption; - Other raw materials: increase of R$58 million. Labor: growth of R$102 million, due to the pay increase resulting from the collective bargaining agreement and the merger of Galvasud in January 2010. General costs: increase of R$223 million, chiefly due to: - Energy and fuel: upturn of R$125 million, particularly related to natural gas and electricity; - Maintenance, supplies and other costs: growth of R$98 million, basically due to period maintenance. Depreciation: increase of R$47 million due to new asset incorporations. 21 Adjusted EBITDA Adjusted EBITDA totaled R$3,776 million in 2010, 44% up on the R$2,623 million recorded in 2009, basically due to higher domestic sales, accompanied by an adjusted EBITDA margin of 38%, 6 p.p. higher than the 32% reported in the previous year. Mining Scenario At the beginning of 2010, government incentives were still in force, many of which focused on the intensive use of steel. The commitment of the leading global economies to overcoming the crisis, albeit each to a varying degree, was crucial to the recovery of the market as a whole. As a result of the recovery, iron ore sales, mostly concentrated in the Chinese market in 2009, became more fragmented. Nevertheless, China remains a major market player. In 2010, the country imported 619 million tonnes, accounting for 60% of the seaborne market, and this figure is expected to reach 895 million tonnes by 2015, according to CRU. 2010 will be remembered as a year of profound change in the iron ore market. The traditional pricing system, used for over 40 years, was replaced by a system that reflects market oscillations and is subject to periodic reviews. Demand continues to outpace supply on the seaborne market and certain factors in 2010 helped reduce supply even further, including government restrictions on iron ore exports in India, accompanied by the imposition of export taxes. In addition, the monsoons were more aggressive than initially expected, reducing port productivity. The vast majority of new projects (brownfield and greenfield) were delayed and the expected increase in available market volume did not materialize. Given this scenario, Brazil’s iron ore exports reached the record level of 307 million tonnes, 15% up on the previous year, according to the LBH Group. 22 The government recently launched a National Mining Program, which envisages investments of US$270 billion over 20 years and is designed to triple the production of iron ore, copper ore and other minerals by 2030. Iron ore spot prices, which averaged US$174/t CFR in December 2010, had already reached US$190/t in the third week of February. Prices are expected to keep moving up in the first half, fueled by increased demand in China and the recovery of the European and North American markets. Analysis of Results The Company’s mining sector encompasses the mining and sale of iron ore (the Casa de Pedra mine and a 60% interest in Namisa) and tin (ERSA), in addition to port terminal operations (Tecar). Iron ore sales In 2010, total sales of finished iron ore products by CSN and Namisa to third parties amounted to 25.3 million tonnes
